IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                 No. 95-10034

                               Summary Calendar



LAWRENCE D. KENEMORE, JR.,
                                                  Plaintiff-Appellant,

                                      versus

BAREFOOT SANDERS, ET AL.,
                                                  Defendants-Appellees.




             Appeal from the United States District Court
                  for the Northern District of Texas
                            (94 CV 2227 R)


                          (    August 31, 1995 )

Before HIGGINBOTHAM, DUHÉ, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Lawrence D. Kenemore, Jr., an habitual pro se litigant,

appeals the district court's dismissal of two related cases.                We

affirm.

     In the first of the two dismissed cases, Kenemore sued Chief

Judge     Barefoot   Sanders    and    the     United   States   of   America,

challenging Chief Judge Sanders' denial of his motion to have


     *
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
Magistrate Judge Jane Boyle recused. As the district court rightly

noted, "[j]udicial officers are entitled to absolute immunity from

damage claims arising out of acts performed in the exercise of

their judicial functions." Graves v. Hampton, 1 F.3d 315, 317 (5th

Cir. 1993).    Further, sovereign immunity shields the United States

from Kenemore's     suit,   and   Kenemore    does    not   assert   that   any

congressional act waives that bar.           Accordingly, we affirm this

portion of the judgment.

     In the second of the two actions at issue here, Kenemore sued

Magistrate Judge Jane Boyle for her decisions in an action to

enforce an administrative subpoena against him, and Assistant U.S.

Attorney Timothy Hauser for his prosecution of that case.             We lack

jurisdiction to hear Kenemore's challenge to the order dismissing

this action because Kenemore filed his notice of appeal 61 days

after the order's entry.     Kenemore had only 60 days within which to

file a notice of appeal in a case in which the United States, a

federal officer, or a federal agency is a party.             Fed. R. App. P.

4(a)(1).      Even if we had jurisdiction to consider Kenemore's

appeal, we would reject it on the merits.            Magistrate Judge Boyle

is shielded by judicial immunity, and AUSA Hauser by prosecutorial

immunity.     See Imbler v. Pachtman, 424 U.S. 409 (1976).

     Kenemore also objects that the court below dismissed his cases

without awaiting an answer by the defendants.          The court may do so.

Kenemore lists the remainder of his points at the beginning of his




                                     2
appellate brief, but he fails to brief them.1   We will not consider

issues not briefed.   See United States v. Heacock, 31 F.3d 249, 258

(5th Cir. 1994).

       Accordingly, we AFFIRM in part and DISMISS in part.




   1
          Kenemore contends that the district court was "practicing
law from the bench," failed to review his complaint to "see
specific U.S. Constitutional violations," and erred in "joining
together two cases that are totally un-related in the same
memorandum and order."

                                  3